



Exhibit 10.1






EXECUTIVE AGREEMENT, dated as of [l] (the “Effective Date”), between OLIN
CORPORATION, a Virginia corporation (“Olin”), and [l] (“Executive”).
WHEREAS Executive is a key member of Olin’s management; and
WHEREAS Olin believes that it is appropriate to provide Executive with certain
specified severance compensation and benefits in the event of termination of
employment under certain circumstances as set forth in more detail below.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1.Definitions. As used in this Agreement:
(a)“Board” means the Board of Directors of Olin.
(b)“Cause” means (i) the willful and continued failure of Executive to
substantially perform Executive’s duties (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or injury); (ii)
the willful engaging by Executive in gross misconduct significantly and
demonstrably financially injurious to Olin; (iii) a willful breach by Executive
of Olin’s Code of Business Conduct; or (iv) willful misconduct by Executive in
the course of Executive’s employment which is a felony or fraud. No act or
failure to act on the part of Executive will be considered “willful” unless done
or omitted not in good faith and without reasonable belief that the action or
omission was in the interests of Olin or not opposed to the interests of Olin
and unless the act or failure to act has not been cured by Executive within 14
days after written notice to Executive specifying the nature of such violations.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without reasonable written notice to Executive setting
forth the reasons for Olin’s intention to terminate for Cause.
(c)“Executive Severance” means:
(i)
twelve months of Executive’s then current monthly salary; plus

(ii)
an amount equal to the greater of (A) Executive’s average annual award actually
paid in cash (or, in the event that the award in respect of the calendar year
immediately prior to the year in which the date of Termination occurs has not
yet been paid, the amount of such award that would have been payable in cash in
the year in which the date of Termination occurs had Executive not incurred a
Termination) under Olin’s short-term annual incentive compensation plans or
programs (“ICP”) (including zero if nothing was paid or deferred but including
any portion thereof Executive has elected to defer and, for the avoidance of
doubt, excluding any portion of an annual award that Executive does not have a
right to receive currently in cash) in respect of the three calendar years
immediately preceding the calendar year in which the date of Termination occurs
(or if Executive has not participated in ICP for such three completed calendar
years, the average of any such awards in respect of the shorter period of years
in which Executive was a participant) and (B) Executive’s then current ICP
standard in respect of the year in which the date of Termination occurs (the
“Current ICP Standard”), provided that if (x) Executive was reasonably expected
by Olin to be a “covered employee” (within the meaning of Section 162(m) of the
Code) for the taxable year of Olin in which the date of Termination occurs, (y)
the ICP standard that



1

--------------------------------------------------------------------------------





Executive would have been eligible to receive for such year was originally
intended by Olin to satisfy the performance-based exception under Section 162(m)
of the Code (without regard to any entitlement to payment upon termination of
employment) and (z) as of the date of Termination, Executive had been employed
by Olin for a period of time sufficient to have an ICP standard for the fiscal
year preceding the fiscal year in which the date of Termination occurs (the
conditions in the foregoing clauses (x), (y) and (z) are hereinafter referred to
collectively as the “162(m) Conditions”), the reference above to Executive’s
Current ICP Standard shall be replaced by a reference to the product of (1)
Executive’s annual base salary as of the date of Termination and (2) a fraction,
the numerator of which is Executive’s ICP standard for the fiscal year
immediately preceding the fiscal year in which the date of Termination occurs
and the denominator of which is Executive’s annual base salary for such year
(such product, the “Adjusted Prior Year ICP Standard”).
(d)“Termination” means the termination of Executive’s employment by Olin other
than for Cause and other than due to Executive’s death or disability. For
purposes solely of clarification, it is understood that (x) if, in connection
with the spinoff of an Olin business or Olin’s assets as a separate public
company to Olin’s shareholders, Executive accepts employment with, and becomes
employed at, the spunoff company or its affiliate, the termination of
Executive’s employment with Olin shall not be considered a “Termination” for
purposes of this Agreement and (y) except as provided in Section 4(d), in
connection with the sale of an Olin business or assets to a third party or the
transfer or sale of an Olin business or Olin’s assets to a joint venture to be
owned directly or indirectly by Olin with one or more third parties, if
Executive accepts employment with, and becomes employed by, such buyer or its
affiliate or such joint venture or its affiliate in connection with such
transaction, such cessation of employment with Olin shall not be considered a
“Termination” for purposes of this Agreement.
SECTION 2.Entire Agreement; Prior Agreements. This Agreement (together with the
Executive Change in Control Agreement, dated as of the date hereof, between
Executive and Olin (the “CIC Agreement”)) sets forth the entire understanding
between Executive and Olin with respect to the subject matter hereof and
thereof. All oral or written agreements or representations, express or implied,
with respect to the subject matter of this Agreement are set forth in this
Agreement and the CIC Agreement. All prior agreements, understandings and
obligations (whether written, oral, express or implied) between Executive and
Olin with respect to the subject matter hereof are terminated as of the date
hereof and are superseded by this Agreement and the CIC Agreement.
Notwithstanding the foregoing, the provisions of Section 7 shall not supersede
any other agreements, understandings or obligations between Executive and Olin
with respect to the subject matter thereof, which shall remain in full force and
effect in accordance with their terms.
SECTION 3.Term; Executive’s Duties. (a) This Agreement expires at the close of
business on January 26, 2019, provided that the expiration of this Agreement
shall not affect any of Executive’s rights resulting from a Termination
occurring prior to such expiration. In the event of Executive’s death while
employed by Olin, this Agreement shall terminate and be of no further force or
effect on the date of Executive’s death. Executive’s death will not affect any
of Executive’s rights resulting from a Termination prior to death.
(b)    During the period of Executive’s employment by Olin, Executive shall
devote Executive’s full time efforts during normal business hours to Olin’s
business and affairs, except during vacation periods in accordance with Olin’s
vacation policy and periods of illness or incapacity. Nothing in this Agreement
will preclude Executive from devoting reasonable periods required for service as
a director or a member of any organization involving no conflict of interest
with Olin’s interest, provided that no additional position as director or member
shall be accepted by Executive during the period of Executive’s employment with
Olin without its prior consent.


2

--------------------------------------------------------------------------------





SECTION 4.Executive Severance Payment. (a) Subject to Section 4(b), in the event
of a Termination occurring before the expiration of this Agreement, Olin will
pay Executive, in equal installments in accordance with Olin’s normal payroll
practices, over the 12-month period that begins on the 55th day after the date
of Termination, an aggregate amount equal to the Executive Severance, provided
that no amounts shall be payable to Executive unless, on or prior to the 54th
day following the date of Termination, (i) Executive shall have executed the
Release described in Section 6 and (ii) such Release shall have become effective
and irrevocable.
(b)    Notwithstanding Section 4(a), if Executive would otherwise have been
required by Olin policy to retire at the applicable age specified in Olin’s
mandatory retirement policy for specified job positions, as in effect on the
date of Termination (the “Mandatory Retirement Age”), then if the date upon
which Executive would have attained the Mandatory Retirement Age falls during
the 12-month period immediately following the date of Termination, the aggregate
amount payable pursuant to Section 4(a) shall be reduced to the amount equal to
the product of (i) the Executive Severance, multiplied by (ii) a fraction, the
numerator of which is the number of days from the date of Termination through
and including the date upon which Executive would have attained the Mandatory
Retirement Age and the denominator of which is 365, and such reduced amount
shall be payable (subject to the Release requirement set forth in Sections 4(a)
and (6) in equal installments in accordance with Olin’s normal payroll practices
over the period that begins on the 55th day after the date of Termination and
ends on the 55th day after the date upon which Executive would have attained the
Mandatory Retirement Age.
(c)    If on the date of Termination, Executive is eligible and is receiving
payments under any then existing disability plan of Olin or its subsidiaries and
affiliates, then Executive agrees that all payments under such disability plan
may, and will be, suspended and offset (subject to applicable law) during the
12-month period specified in Section 4(a) (or, if applicable, such shorter as
specified in Section 4(b)). If, after such period, Executive remains eligible to
receive disability payments, then such payments shall resume in the amounts and
in accordance with the provisions of the applicable disability plan of Olin or
its subsidiaries and affiliates.
(d)    In the event Executive, in connection with the sale of an Olin business
or assets to a third party or the transfer of an Olin business or Olin assets to
a joint venture which would be owned directly or indirectly by Olin with one or
more third parties, ceases to be employed by Olin and with Olin’s consent
becomes employed by the buyer or its affiliate or the joint venture or its
affiliate (a “New Employer”), Executive shall be entitled to the benefits
provided under Section 4(a) (determined as if Executive incurred a Termination
upon such cessation of employment with Olin) (subject to Sections 4(b), 4(c) and
17) and the first sentence of Section 5(a) (subject to Section 5(b)), and
Section 5(c), if Executive has a Termination with the New Employer (with the New
Employer being substituted for Olin in Section 1(d)) within 12 months of
becoming employed by such New Employer. Subject to Section 18(b), any cash
compensation amounts paid under this Section 4(d) shall be reduced by any
severance, job transition or employment termination payments such Executive
receives in cash from the New Employer in connection with the Termination.
SECTION 5.Other Benefits. (a) If Executive becomes entitled to payment under
Section 4(a) or 4(b), as applicable, then (i) Executive will be treated as if
Executive remained employed for service purposes for 12 months following the
date of Termination. Executive will receive 12 months of retirement
contributions to all Olin qualified and non-qualified defined contribution plans
for which Executive was eligible at the time of the Termination. Such
contributions shall be based on the amount of the Executive Severance. Such
service credits or contributions shall be applied to Olin’s qualified pension
plans to the extent permitted under then applicable law, otherwise such credit
shall be applied to Olin’s non-qualified defined benefit or defined contribution
plan, as appropriate. Payments under such non-qualified plans shall be due at
the times and in the manner payments are due Executive under Olin’s
non-qualified defined benefit and defined contribution pension plans, it being
understood that Executive shall be permitted to receive payments from Olin’s
plans (assuming Executive otherwise qualifies to receive such payments, is
permitted to do so under the applicable plan terms and elects to do so), during
the period that Executive is receiving payments pursuant to Section 4(a)), and
that Executive’s defined benefit pension benefit will be determined based on


3

--------------------------------------------------------------------------------





Executive’s actual age at the time Executive’s pension benefit commences; and
(ii) for 12 months from the date of the Termination, Executive (and Executive’s
covered dependents) will continue to enjoy coverage on the same basis as a
similarly situated active employee under all Olin medical, dental and life
insurance plans to the extent Executive was enjoying such coverage immediately
prior to the Termination. Executive’s entitlement to insurance continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 would
commence at the end of the period during which insurance coverage is provided
under this Agreement without offset for coverage provided hereunder. Executive
shall accrue no vacation during the 12 months following the date of Termination
but shall be entitled to payment for accrued and unused vacation for the
calendar year in which the Termination occurs. If Executive receives the
Executive Severance (including the amount referred to in Section 1(c)(ii)),
Executive shall not be entitled to an ICP award for the calendar year of
Termination if Termination occurs during the first calendar quarter. Even if
Executive receives the Executive Severance (including the amount referred to in
Section 1(c)(ii)), if Termination occurs during or after the second calendar
quarter, Executive shall be entitled to a prorated ICP award for the calendar
year of Termination which shall be determined by multiplying the average actual
payout (as a percentage of the ICP standard) for all participants in the ICP in
the same measurement organizational unit by a fraction, the numerator of which
is the number of weeks in the calendar year prior to the Termination and the
denominator of which is 52, which shall be payable at substantially the same
time as ICP payments for the year in which Termination occurs are made to then
current active employees, provided that such payment shall be made to Executive
no earlier than January 1 and no later than December 31 of the calendar year
following the year in which the date of Termination occurs. Notwithstanding the
foregoing, in the event that the 162(m) Conditions exist, the formula for
calculating the prorated ICP award for the calendar year of Termination set
forth in the immediately preceding sentence shall be replaced by a reference to
Executive’s Adjusted Prior Year ICP Standard, which shall be subject to the same
terms and conditions regarding proration and timing of payment as set forth in
the immediately preceding sentence. Executive shall accrue no ICP award
following the date of Termination.
(b)    Notwithstanding the foregoing Section 5(a), no such service credit or
insurance coverage will be afforded by this Agreement with respect to any period
after the date upon which Executive would have attained the Mandatory Retirement
Age.
(c)    In the event of a Termination, Executive will be entitled at Olin’s
expense to outplacement counseling and associated services in accordance with
Olin’s customary practice at the time with respect to its senior executives who
have been terminated other than for Cause. It is understood that the counseling
and services contemplated by this Section 5(c) are intended to facilitate the
obtaining by Executive of other employment following a Termination, and payments
or benefits by Olin in lieu thereof will not be available to Executive. The
outplacement services will be provided for a period of 12 months beginning
within five days after the Release described in Section 6 becomes effective and
irrevocable.
SECTION 6.Release. Executive shall not be entitled to receive any of the
payments or benefits set forth in Sections 4 and 5 unless Executive executes a
Release (substantially in the form of Exhibit A hereto) in favor of Olin and
others set forth in Exhibit A relating to all claims or liabilities of any kind
relating to Executive’s employment with Olin or an affiliate and the termination
of such employment, and, on or prior to the 54th day following the date of
Termination, such Release becomes effective and irrevocable in accordance with
the terms thereof.
SECTION 7.Restrictive Covenants. (a) As an inducement to Olin to provide the
payments and benefits to Executive hereunder, Executive acknowledges and agrees
that, except as otherwise provided in Section 7(g), in the event of Executive’s
termination of employment for any reason, Executive agrees to comply with the
restrictions set forth in Section 7(b) for a one-year period from the date of
Termination (or, if earlier, until Executive would have attained the Mandatory
Retirement Age) (the “Non-Compete Term”), provided that if Executive’s
employment is not terminated by reason of a Termination (and Executive therefore
is not entitled to receive the payments and benefits set forth in Sections 4 and
5 hereof), then Executive need not comply with the restrictions set forth in
Section 7(b).


4

--------------------------------------------------------------------------------





(b)    Executive acknowledges and agrees that, except as otherwise provided in
Section 7(g), so long as Olin complies with its obligations to provide the
payments required under Sections 4 and 5, Executive shall not during the
Non-Compete Term, directly or indirectly: (i) render services for any
corporation, partnership, sole proprietorship or any other person or entity or
engage in any business which, in the judgment of Olin, is or becomes competitive
with Olin or any affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of Olin or any affiliate (such judgment to be
based on Executive’s positions and responsibilities while employed by Olin or an
affiliate, Executive’s post-employment responsibilities and position with such
corporation, partnership, sole proprietorship, person, entity or business, the
extent of past, current and potential competition or conflict between Olin or an
affiliate and such other corporation, partnership, sole proprietorship, person,
entity or business, the effect on customers, suppliers and competitors of
Executive’s assuming such post-employment position, the guidelines established
in the then-current edition of Olin’s Standards of Ethical Business Practices,
and such other considerations as are deemed relevant given the applicable facts
and circumstances), provided that Executive shall be free to purchase as an
investment or otherwise, stock or other securities of such corporation,
partnership, sole proprietorship, person, entity or business so long as they are
listed upon a recognized securities exchange or traded over the counter and such
investment does not represent a substantial investment to Executive or a greater
than 1% equity interest in such corporation, partnership, sole proprietorship,
person, entity or business or (ii) for Executive or for any other person,
corporation, partnership, sole proprietorship, entity or business: (A) employ or
attempt to employ or enter into any contractual arrangement with any employee or
former employee of Olin, unless such employee or former employee has not been
employed by Olin for a period in excess of six months; (B) call on or solicit
any of the actual or targeted prospective clients of Olin on behalf of any
corporation, partnership, sole proprietorship, person, entity or business in
connection with any business competitive with the business of Olin; or (C) make
known the names and addresses of such clients or any information relating in any
manner to Olin’s trade or business relationships with such customers.
(c)    Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Section 7(b)) not to disclose, either while in
Olin’s employ or at any time thereafter, to any person not employed by Olin, or
not engaged to render services to Olin, any confidential information obtained by
Executive while in the employ of Olin, including, without limitation, trade
secrets, know-how, improvements, discoveries, designs, customer and supplier
lists, business plans and strategies, forecasts, budgets, cost information,
formulae, processes, manufacturing equipment, compositions, computer programs,
data bases and tapes and films relating to the business of Olin and its
subsidiaries and affiliates (including majority-owned companies of such
subsidiaries and affiliates); provided, however, that this provision shall not
preclude Executive from disclosing information (i) known generally to the public
(other than pursuant to Executive’s act or omission) or (ii) to the extent
required by law or court order. Executive also agrees that upon leaving Olin’s
employ Executive will not take with Executive, without the prior written consent
of an officer authorized to act in the matter by the Board, any drawing,
blueprint, specification or other document of Olin, its subsidiaries or
affiliates, which is of a confidential nature relating to Olin, its subsidiaries
or affiliates, including, without limitation, relating to its or their methods
of distribution, or any description of any formulae or secret processes.
Notwithstanding the foregoing, nothing in this Agreement shall prevent Executive
from exercising any legally protected whistleblower rights (including under Rule
21F under the Securities Exchange Act of 1934, as amended). Furthermore,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (x) in
confidence to a federal, state or local governmental official, either directly
or indirectly, or to an attorney, in each case, solely for the purpose of
reporting or investigating a suspected violation of law or (y) in a complaint or
other document filed in a lawsuit or proceeding, if such filings are made under
seal.
(d)    Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Section 7 are reasonably necessary to protect the legitimate
business interests of Olin, and are not overbroad, overlong, or unfair and are
not the result of overreaching, duress or coercion of any kind, (ii) Executive’s
full, uninhibited and faithful observance of each of the covenants contained in
this Section 7 will not cause Executive any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair Executive’s ability to obtain employment commensurate with
Executive’s abilities and on terms fully acceptable to Executive or otherwise to
obtain income required for the comfortable support of


5

--------------------------------------------------------------------------------





Executive and Executive’s family and the satisfaction of the needs of
Executive’s creditors and (iii) the restrictions contained in this Section 7 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
Olin’s successors and permitted assigns.
(e)    Executive acknowledges and agrees that any violation of the provisions of
Section 7 would cause Olin irreparable damage and that if Executive breaches or
threatens to breach such provisions, Olin shall be entitled, in addition to any
other rights and remedies Olin may have at law or in equity, to obtain specific
performance of such covenants through injunction or other equitable relief from
a court of competent jurisdiction, without proof of actual damages and without
being required to post bond.
(f)    In the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of this Agreement (whether in whole or in part)
is void or constitutes an unreasonable restriction against Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such arbitrator or court may determine
constitutes a reasonable restriction under the circumstances.
(g)    Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 7(a) and 7(b) shall not apply to Executive, if Executive
becomes entitled to receive severance payments and benefits pursuant to the CIC
Agreement.
SECTION 8.Successors; Binding Agreement. (a) Olin will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Olin, by agreement, in
form and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Olin would
be required to perform if no such succession had taken place. Failure of Olin to
obtain such assumption and agreement prior to the effectiveness of any such
succession will be a breach of this Agreement and entitle Executive to
compensation from Olin in the same amount and on the same terms as Executive
would be entitled to hereunder had a Termination occurred on the succession
date. As used in this Agreement, “Olin” means Olin as defined in the preamble to
this Agreement and any successor to its business or assets which executes and
delivers the agreement provided for in this Section 8 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law or
otherwise.
(b)    This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
SECTION 9.Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
[l]


If to Olin:
Olin Corporation
190 Carondelet Plaza
Suite 1530
Clayton, MO 63105-3443
Attention: Corporate Secretary
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


6

--------------------------------------------------------------------------------





SECTION 10.Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
SECTION 11.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
SECTION 12.Mitigation. Executive will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any compensation received by Executive from a third party
reduce such payment except as explicitly provided in this Agreement. Except as
may otherwise be expressly provided herein, nothing in this Agreement will be
deemed to reduce or limit the rights which Executive may have under any employee
benefit plan, policy or arrangement of Olin and its subsidiaries and affiliates.
Except as expressly provided in this Agreement and subject to Section 18(b),
payments made pursuant to this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim which Olin and its subsidiaries
and affiliates may have against Executive.
SECTION 13.Withholding of Taxes. Olin may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
SECTION 14.Non-assignability. This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 8 above. Without limiting the foregoing, Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and, in the event of any
attempted assignment or transfer by Executive contrary to this Section 14, Olin
shall have no liability to pay any amount so attempted to be assigned or
transferred.
SECTION 15.No Employment Right. This Agreement shall not be deemed to confer on
Executive a right to continued employment with Olin.
SECTION 16.Disputes/Arbitration. (a) Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration at
Olin’s corporate headquarters in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
(b)    Olin shall pay all reasonable legal fees and expenses, as they become
due, which Executive may incur prior to the third anniversary of the expiration
of this Agreement to enforce this Agreement through arbitration or otherwise
unless the arbitrator determines that Executive had no reasonable basis for
Executive’s claim. Should Olin dispute the entitlement of Executive to such fees
and expenses, the burden of proof shall be on Olin to establish that Executive
had no reasonable basis for Executive’s claim. All reimbursable expenses shall
be reimbursed to Executive as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.
(c)    If any payment which is due to Executive pursuant to this Agreement has
not been paid within ten (10) days of the date on which such payment was due,
Executive shall be entitled to receive interest thereon from the due date until
paid at an annual rate of interest equal to the Prime Rate reported in the Wall
Street Journal, Northeast Edition, on the last business day of the month
preceding the due date, compounded annually.


7

--------------------------------------------------------------------------------





SECTION 17.Miscellaneous. (a) Except as specifically provided in Section 18(d),
no provisions of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by
Executive and Olin. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(b)    The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect to the fullest extent
permitted by law.
(c)    Executive may not cumulate the benefits provided under this Agreement
with any severance or similar benefits (“Other Severance Benefits”) that
Executive may be entitled to by agreement with Olin (including, without
limitation, pursuant to the CIC Agreement or an employment, severance or
termination agreement, plan, arrangement or policy) or under applicable law in
connection with the termination of Executive’s employment. Subject to Section
18(b), to the extent that Executive receives any Other Severance Benefits, then
the payments and benefits payable hereunder to such participant shall be reduced
by a like amount. To the extent Olin is required to provide payments or benefits
to any Executive under the Worker Adjustment and Retraining Notification Act (or
any state, local or foreign law relating to severance or dismissal benefits),
the benefits payable hereunder shall be first applied to satisfy such
obligation.
SECTION 18.Section 409A. (a) It is intended that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time
(collectively, hereinafter, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
(b)    Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Olin or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the “Olin
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Olin Plan may not be reduced by,
or offset against, any amount owing by Executive to Olin or any of its
affiliates.
(c)    If, at the time of Executive’s separation from service (within the
meaning of Section 409A), (i) Executive shall be a specified employee (within
the meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under an Olin Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Olin (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period.
(d)    Notwithstanding any provision of this Agreement or any Olin Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Olin reserves the right to make amendments to this Agreement and
any Olin Plan as Olin deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, except as specifically
provided in any Olin Plan, Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
Executive’s account in connection with any Olin Plan (including any taxes and
penalties under Section 409A), and neither Olin nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes or penalties.


8

--------------------------------------------------------------------------------





(e)    For purposes of Section 409A, each installment of Executive Severance
will be deemed to be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).
(remainder of this page intentionally left blank)






9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


OLIN CORPORATION
 
 
By:
 
Name:
 
Title:
 



EXECUTIVE
 
 
By:
 
Name:
 































10

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AGREEMENT
In consideration of the promises, payments and benefits provided for in the
Executive Agreement, dated as of [l] (the “Executive Agreement”), between Olin
Corporation (“Olin”) and [l] (“Executive”), Executive hereby agrees to the terms
of this Release Agreement. Capitalized terms used and not defined in this
Release Agreement (the “Agreement”) shall have the meanings assigned thereto in
the Executive Agreement.
1.
Employment Separation. Effective ___________, Executive’s employment with Olin
and its subsidiaries and affiliates (collectively, the “Company”) [will be]
[was] terminated. On that date, all Company-paid benefits will cease except as
otherwise set forth in the Executive Agreement. Executive will receive
Executive’s final paycheck and any accrued, unused vacation, less all applicable
withholdings and deductions (subject to Section 18(b) of the Executive
Agreement), including but not limited to any overpayments made to Executive by
the Company in any form (provided that the Company shall give Executive
reasonable advance notice prior to making any deductions for any such
overpayments).

2.
Executive Agreement Benefits. In consideration of the release set forth in
Paragraph 4 of this Agreement, Executive shall be entitled to receive the
Executive Severance and other benefits to which Executive is otherwise entitled
pursuant to the terms and conditions of the Executive Agreement (the “Severance
Benefits”). Executive acknowledges and agrees that, pursuant to the terms of the
Executive Agreement, Executive is not entitled to receive the Severance Benefits
unless this Agreement becomes effective and irrevocable in accordance with its
terms and conditions.

3.
Non-Admission. It is specifically understood and agreed that this Agreement does
not constitute and is not to be construed as an admission of any wrongdoing of
any kind whatsoever on the part of Executive or any Releasee, as defined in
Paragraph 4, and shall not be offered or used for that purpose.

4.
Waiver and Release.

a.
In exchange for the consideration described in Paragraph 2, Executive for
Executive, Executive’s heirs, executors, administrators, trustees, legal
representatives, successors and assigns (hereinafter collectively referred to as
the “Releasor”), hereby irrevocably and unconditionally waives, releases, and
forever discharges Olin and its past, present and future affiliates and related
entities, parent and subsidiary corporations, divisions, shareholders, employee
benefit plans and/or pension plans or funds, predecessors, successors and
assigns, and its and their past, present or future officers, directors,
trustees, fiduciaries, administrators, employees, agents, representatives,
shareholders, predecessors, successors and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all claims, charges, demands, sums
of money, actions, rights, promises, agreements, causes of action, obligations
and liabilities of any kind or nature whatsoever, at law or in equity, whether
known or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed (hereinafter collectively referred to as “claims”) which the Releasor
now or in the future may have or claim to have against the Releasees based upon
or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred at any time on



11

--------------------------------------------------------------------------------





or before the date Executive signs this Agreement, including, but not limited to
any and all claims relating to or arising out of Executive’s employment,
compensation and benefits with the Company, or the termination thereof, any and
all defamation, personal injury and tort claims, wrongful termination claims,
discrimination, harassment and retaliation claims, whistle-blower claims, fraud
claims, contract claims, benefits claims, claims under any federal, state or
municipal wage payment, whistle-blower, discrimination or fair employment
practices law, statute or regulation, including, without limitation, Title VII
of the Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights
Act of 1870, as amended, the Americans with Disabilities Act, as amended, the
Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), the Employee Retirement Income Security Act, the
Worker Adjustment and Retraining Notification Act, the federal Family and
Medical Leave Act, the Missouri Human Rights Act, the common law of the State of
Missouri, including but not limited to any claim for wrongful discharge in
violation of public policy and all other federal, state or local statutes, which
are or may be based upon any facts, acts, conduct, representation, omissions,
claims, events, causes, matters or things of any conceivable kind or character
existing or occurring at any time on or before the Effective Date (as defined in
Paragraph 8 of this Agreement), and claims for costs, expenses and attorneys’
fees with respect thereto.
b.
Notwithstanding the foregoing, Executive is not waiving or releasing any rights
Executive may have to challenge the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA and Executive is not prohibited from making
or asserting (i) any claim or right under state workers’ compensation or
unemployment laws, or (ii) any claim or right which by law cannot be waived,
including Executive’s rights to file a charge with an administrative agency or
to participate in an agency investigation, including but not limited to the
right to file a charge or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”).

c.
Executive further agrees and covenants that should any person, organization or
other entity file, including, but not limited to, the EEOC, a charge, claim or
sue or cause or permit to file any civil action, suit or legal proceeding
involving any matter occurring at any time prior to Executive’s execution of
this Agreement, Executive will not seek or accept any personal relief from such
civil action, suit or proceeding.

5.
Non-Disclosure; Confidentiality. Executive agrees that Executive will keep
confidential and not disclose, nor use for Executive’s benefit or the benefit of
any other person or entity, any information received from the Company that is
confidential or proprietary or that constitutes trade secrets of the Company.
Notwithstanding the foregoing, nothing in this Agreement shall prevent Executive
from exercising any legally protected whistleblower rights (including under Rule
21F under the Securities Exchange Act of 1934, as amended).

6.
Non-Disparagement. Executive shall not, whether written or orally, criticize,
denigrate or disparage the Company or any of the other Releasees.

7.
Return of Property and Documents. Executive represents and warrants that
Executive has returned, or will immediately return, to the Company all Company
property (including, without limitation, any and all Company identification
cards, card key passes, corporate credit cards, corporate phone cards, computers
and peripherals, cellphones, files, memoranda, reports, keys and software).



12

--------------------------------------------------------------------------------





8.
Review of Agreement; Revocation. Executive shall have the right to consider this
Agreement for a period of [twenty-one (21)]1 days following Executive’s receipt
of the Agreement, although Executive may choose to sign the Agreement prior to
the expiration of such [twenty-one (21)] day period. The Company advises
Executive to consult with an attorney prior to signing this Agreement, and
Employee agrees that the Company shall not be responsible for any attorneys’
fees incurred by Executive. Executive shall have the right to revoke this
Agreement for a period of seven (7) days following its execution by giving
written notice of such revocation to: Vice President, Human Resources, c/o Olin
Corporation, 190 Carondelet Plaza, Suite 1530, Clayton, MO 63105, by hand or
certified mail, return receipt requested, so that such notice is received within
the seven (7) day revocation period. This Agreement shall not become effective
until the eighth (8th) day following its execution by Executive (the “Effective
Date”).

9.
Severability. If, at any time after the Effective Date, any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force and effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Agreement.

10.
Choice of Law. The terms of this Agreement and all rights and obligations of the
parties thereto including its enforcement shall be interpreted and governed by
the laws of the Commonwealth of Virginia.

11.
Modification of Agreement. No provisions of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the parties hereto.

12.
Entire Agreement; Non-Compete. This Agreement and the Executive Agreement sets
forth the entire agreement between the parties hereto, and any and all prior and
contemporaneous agreements, discussions or understandings between the parties
pertaining to the subject matter hereof have been and are merged into and
superseded by this Agreement, provided, however, that this Agreement does not
supersede or affect the parties’ agreements relating to trade secrets,
confidential information, copyrights, non-competition, no-solicitation and the
like (including, without limitation, the provisions of Section 7 of the
Executive Agreement, notwithstanding anything to the contrary contained
therein), which shall remain in full force and effect in accordance with their
terms.

13.
Executive’s Rights; Acknowledgments. Nothing in this Agreement shall prohibit or
restrict Executive from: (i) making any disclosure of information required by
law; (ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization or
Olin’s designated legal compliance officer; (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (iv) challenging the knowing and voluntary



_______________________________
1 This period should be 45 days in the event of a group termination for purposes
of ADEA.


13

--------------------------------------------------------------------------------





nature of the release of ADEA claims pursuant to the OWBPA. Executive
acknowledges and agrees that:
a.
Severance Benefits exceed anything of value to which Executive would otherwise
be entitled from the Company if Executive were not a party to this Agreement;

b.
Executive has had the opportunity to review and consider for [twenty-one (21)]
days, the terms and provisions of this Agreement, although Executive is not
prevented from executing this Agreement prior to the expiration of said
[twenty-one (21)] day period, and Executive has been given the opportunity to
revoke this Agreement for a period of seven (7) days following its execution;

c.
Executive has been advised by the Company to consult with an attorney of
Executive’s choosing prior to executing this Agreement;

d.
[Executive has been informed in writing as to any class, unit or group of
individuals eligible for the Severance Benefits, the job titles and ages of all
individuals eligible for the Severance Benefits, and the ages and job titles of
all individuals not eligible for the Severance Benefits. (This information is
set forth in Attachments A and B.) For additional information, contact [NAME] at
[ADDRESS] or by phone at [PHONE].]2

e.
Executive has carefully read this Agreement in its entirety and fully
understands the significance of all of the terms and provisions; and

f.
Executive is signing this Agreement voluntarily and of Executive’s own free will
and assents to all the terms and conditions contained herein.

{remainder of this page intentionally left blank}




















_______________________________
2 Only include in the event of a group termination for purposes of ADEA.


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the dates set forth below.


OLIN CORPORATION
 
 
By:
 
Name:
 
 
 







Date:
 







BY SIGNING BELOW, EXECUTIVE AFFIRMS THAT EXECUTIVE HAS READ THIS DOCUMENT, AND
IS SATISFIED WITH THE INFORMATION THAT HAS BEEN PROVIDED TO EXECUTIVE, AND
EXECUTIVE AGREES TO BE LEGALLY BOUND BY THE TERMS OF THIS AGREEMENT.


[EXECUTIVE]
 
 
By:
 
Date:
 
 
 









Sworn to me this
 
day of
 
.
 
 
 
 
Notary Public
 







15